The information in this case, filed January 22, 1923, in the county court of Creek county, charges that C.C. Rice and Sam Kilgore did keep and maintain a place commonly called "The Clean Cut Drug Company," in the town of Bristow, where intoxicating liquors were kept for the purpose of bartering, selling, and giving away the same. On the trial the jury returned a verdict acquitting the defendant Kilgore, and returned a verdict finding the defendant C.C. Rice guilty as charged in the information, and fixing his punishment at confinement for 30 days in the county jail, and a fine of $250.
No brief in support of the assignments of error has been filed, and when the case was called for final submission, no appearance was made on behalf of appellant. Thereupon the Attorney General moved the court to affirm the judgment for failure to prosecute the appeal.
An examination of the record fails to disclose anything whereof appellant has just right to complain.
The judgment is therefore affirmed.
BESSEY, P.J., and EDWARDS, J., concur.